DETAILED ACTION
Claims status
In response to the application filed on 04/05/2022, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 recites “the second field in never included in the DCI…”. It should be amended into ---the second field is never included in the DCI…---
Appropriate correction is required. For the purpose of examinations, the examiner will interpret the claim(s) as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gao et al. (US 2016/0044638 A1).
Regarding claim 1; Gao discloses a method for a user equipment (UE) to transmit a physical uplink shared channel (PUSCH), the method comprising: 
receiving a physical downlink control channel (PDCCH) (See Fig. 3: In the step 300, a UE judges under a predefined rule or from configuration information signaled in higher-layer signaling whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI. ¶. [0043]) that provides a downlink control information (DCI) format (See Fig. 3: using downlink control information (DCI) format for PDCCH. ¶. [0042-0043]), wherein: 
the DCI format schedules a PUSCH transmission (See Fig. 3: whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI. ¶. [0043]), 
the DCI format includes a first field indicating a cell (See Fig. 4:the UE for determining whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI. Note: Either one of DAI and UL Index fields for TDD Uplink/Downlink could be analyzed as first or second field of a cell/eNB; ¶. [0022]); and 
the DCI format includes a second field indicating a carrier of the cell (See Fig. 3: whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; and further determining, by the eNB, according to a result of the judging, the number of transmitted bits in a DCI format for a PDCCH to be transmitted to the UE and transmitting a PDCCH according to the determined number of transmitted bits in the DCI format, wherein carriers aggregated for the UE include at least two carriers with different TDD uplink/downlink configurations, and the TDD uplink/downlink configurations of the carriers are signaled in system information. ¶. [0019] and ¶. [0022]); and transmitting the PUSCH on the carrier of the cell (See Fig. 3: determining whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; ¶. [0025]).
Gao’s claim 4 further provides the UE to determine the two fields, i.e., DAI and UL index, of the DCI format that is used for uplink scheduling in below. The term “Uplink scheduling” is the process of allocating uplink resources associated with the network or cell.

    PNG
    media_image1.png
    346
    923
    media_image1.png
    Greyscale

[Examiner’s note: Either one of DAI and UL Index fields for scheduling PUSCH, i.e., a channel/carrier for uplink channeling to the network side or TDD Uplink/Downlink, could be analyzed as first or second field(s) of a cell/eNB.]
Gao’s claim 7 further explains the eNB or Cell node to determine that the DCI format of a PDCCH for scheduling a PUSCH is to contain the DAI or UL index. It’d be rationale to analyze that both DAI and UL index fields are related to the cell node or eNB network.

    PNG
    media_image2.png
    425
    768
    media_image2.png
    Greyscale

Regarding claim 2; Gao discloses the method further comprising: receiving a system information block (SIB), wherein the SIB includes configuration information for a first uplink (UL) carrier and for a second UL carrier (Gao: th the downlink reference TDD uplink/downlink configuration and the uplink reference TDD uplink/downlink configuration of a Primary Component Carrier (PCC) are the SIB-1 TDD uplink/downlink configuration of the PCC… ¶. [0007]).

Regarding claim 3; Gao discloses the method wherein the second field includes one bit (See Fig. 2: a specific bit field in the DCI can be determined rationally, thus supporting the UL multi-frame scheduling and/or the resource overhead control of an ACK/NACK over a PUSCH. See abstract).


Regarding claim 8; Gao discloses a user equipment (UE), comprising: a transceiver (See Fig. 5A and its components; ¶. [0036]) configured to:
receive a physical downlink control channel (PDCCH) (See Fig. 3: In the step 300, a UE judges under a predefined rule or from configuration information signaled in higher-layer signaling whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI. ¶. [0043]) that provides a downlink control information (DCI) format (See Fig. 3: using downlink control information (DCI) format. ¶. [0042-0043]), wherein: 
the DCI format schedules a PUSCH transmission (See Fig. 3: whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI. ¶. [0043]), 
the DCI format includes a first field indicating a cell (See Fig. 4: Based on the predefined rule or from configuration information signaled to a UE in higher-layer signaling, the eNB, i.e., cell, judges whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; ¶. [0022]); and 
the DCI format includes a second field indicating a carrier of the cell (See Fig. 3: whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; and further determining, by the eNB, according to a result of the judging, the number of transmitted bits in a DCI format for a PDCCH to be transmitted to the UE and transmitting a PDCCH according to the determined number of transmitted bits in the DCI format, wherein carriers aggregated for the UE include at least two carriers with different TDD uplink/downlink configurations, and the TDD uplink/downlink configurations of the carriers are signaled in system information. ¶. [0019] and ¶. [0022]); and transmitting the PUSCH on the carrier of the cell (See Fig. 3: determining whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; ¶. [0025]).
Gao’s claim 4 further provides the UE to determine the two fields, i.e., DAI and UL index, of the DCI format that is used for uplink scheduling in below. The term “Uplink scheduling” is the process of allocating uplink resources associated with the network or cell.

    PNG
    media_image1.png
    346
    923
    media_image1.png
    Greyscale

[Examiner’s note: Either one of DAI and UL Index fields for scheduling PUSCH, i.e., a channel/carrier for uplink channeling to the network side or TDD Uplink/Downlink, could be analyzed as first or second field(s) of a cell/eNB.]

Regarding claim 9; Gao discloses the UE wherein the transceiver is configured to receive a system information block (SIB), wherein the SIB includes configuration information for a first uplink (UL) carrier and for a second UL carrier (Gao: the downlink reference TDD uplink/downlink configuration and the uplink reference TDD uplink/downlink configuration of a Primary Component Carrier (PCC) are the SIB-1 TDD uplink/downlink configuration of the PCC… ¶. [0007]).

Regarding claim 10; Gao discloses the UE wherein the second field includes one bit (See Fig. 2: a specific bit field in the DCI can be determined rationally, thus supporting the UL multi-frame scheduling and/or the resource overhead control of an ACK/NACK over a PUSCH. See abstract).

Regarding claim 15; Gao discloses a base station (See Fig. 4 steps and figure 6 components; ¶. [0234]) comprising: a transceiver configured to:
transmit a physical downlink control channel (PDCCH) (See Fig. 3: In the step 300, a UE judges under a predefined rule or from configuration information signaled in higher-layer signaling whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI. ¶. [0043]) that provides a downlink control information (DCI) format (See Fig. 3: using downlink control information (DCI) format. ¶. [0042-0043]), wherein: 
the DCI format schedules a PUSCH transmission (See Fig. 3: whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI. ¶. [0043]), 
the DCI format includes a first field indicating a cell (See Fig. 4: Based on the predefined rule or from configuration information signaled to a UE in higher-layer signaling, the eNB, i.e., cell, judges whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; ¶. [0022]); and 
the DCI format includes a second field indicating a carrier of the cell (See Fig. 3: whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; and further determining, by the eNB, according to a result of the judging, the number of transmitted bits in a DCI format for a PDCCH to be transmitted to the UE and transmitting a PDCCH according to the determined number of transmitted bits in the DCI format, wherein carriers aggregated for the UE include at least two carriers with different TDD uplink/downlink configurations, and the TDD uplink/downlink configurations of the carriers are signaled in system information. ¶. [0019] and ¶. [0022]); and transmitting the PUSCH on the carrier of the cell (See Fig. 3: determining whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; ¶. [0025]).
Gao’s claim 4 further provides the UE to determine the two fields, i.e., DAI and UL index, of the DCI format that is used for uplink scheduling in below. The term “Uplink scheduling” is the process of allocating uplink resources associated with the network or cell.

    PNG
    media_image1.png
    346
    923
    media_image1.png
    Greyscale

[Examiner’s note: Either one of DAI and UL Index fields for scheduling PUSCH, i.e., a channel/carrier for uplink channeling to the network side or TDD Uplink/Downlink, could be analyzed as first or second field(s) of a cell/eNB.]

Regarding claim 16; Gao discloses the base station, wherein: the transceiver is further configured to transmit a system information block (SIB), and the SIB includes configuration information for a first uplink (UL) carrier and for a second UL carrier Regarding claim 9; Gao discloses the UE wherein the transceiver is configured to receive a system information block (SIB), wherein the SIB includes configuration information for a first uplink (UL) carrier and for a second UL carrier (Gao: the downlink reference TDD uplink/downlink configuration and the uplink reference TDD uplink/downlink configuration of a Primary Component Carrier (PCC) are the SIB-1 TDD uplink/downlink configuration of the PCC… ¶. [0007]).

Regarding claim 17; Gao discloses the base station wherein the second field includes one bit (See Fig. 2: a specific bit field in the DCI can be determined rationally, thus supporting the UL multi-frame scheduling and/or the resource overhead control of an ACK/NACK over a PUSCH. See abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2016/0044638 A1) in view of Pelletier et al. (US 2010/0296467 A1).
Regarding claim 4; Gao discloses the method of Claim 1, wherein: the first field is included in a DCI format that schedules a physical downlink shared channel (PDSCH) reception, and the second field in never included in the DCI format that schedules a PDSCH reception (See Fig. 3: the UE can judge in the CSS under the predefined rule whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI in any one of the following schemes: ¶. [0050]).
Gao doesn’t explicitly use the term “PDSCH”, even though Gao discloses scheduling PUSCH.
However, Pelletier discloses scheduling PDSCH reception (Pelletier: The WTRU may then determine the DL carrier over which the next message (for example, msg4) may be received. In one embodiment, the DL carrier may be determined as the same DL carrier(s) of the PDCCH used for RAR scheduling. In another embodiment, the DL carrier may be determined as the same DL carrier(s) of the PDSCH used for RAR reception. In another embodiment, each of the previous two embodiments may be used, determining the DL carrier based on the DL carrier(s) of the PDCCH used for RAR scheduling as well as the DL carrier(s) of the PDSCH used for RAR reception. ¶. [0131]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide scheduling PDSCH reception as taught by Pelletier to have incorporated in the system of Gao, so that it would not only provide to reduce blind decoding complexity but also distribute the load across available resources.
 [Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 5; Gao discloses the method wherein: the cell includes one downlink (DL) carrier for reception by the UE, the cell includes two uplink (UL) carriers for transmission from the UE, and the transmission from the UE is only on one of the two UL carriers at a given time (Gao: ¶. [0089-0090]).

Regarding claim 6; Gao discloses the method wherein: the cell includes one downlink (DL) carrier for reception by the UE, the cell includes two uplink (UL) carriers for transmission from the UE, the DL carrier and the first of the two UL carriers are in a first frequency band, and the second of the two UL carriers is in a second frequency band (See Fig. 3: ¶. [0042-0045]).

Regarding claim 11; Gao discloses the UE, wherein: the first field is included in a DCI format that schedules a physical downlink shared channel (PDSCH) reception, and the second field in never included in the DCI format that schedules a PDSCH reception (See Fig. 3: the UE can judge in the CSS under the predefined rule whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI in any one of the following schemes: ¶. [0050]).
Gao doesn’t explicitly use the term “PDSCH”, even though Gao discloses scheduling PUSCH.
However, Pelletier discloses scheduling PDSCH reception (Pelletier: The WTRU may then determine the DL carrier over which the next message (for example, msg4) may be received. In one embodiment, the DL carrier may be determined as the same DL carrier(s) of the PDCCH used for RAR scheduling. In another embodiment, the DL carrier may be determined as the same DL carrier(s) of the PDSCH used for RAR reception. In another embodiment, each of the previous two embodiments may be used, determining the DL carrier based on the DL carrier(s) of the PDCCH used for RAR scheduling as well as the DL carrier(s) of the PDSCH used for RAR reception. ¶. [0131]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide scheduling PDSCH reception as taught by Pelletier to have incorporated in the system of Gao, so that it would not only provide to reduce blind decoding complexity but also distribute the load across available resources.

Regarding claim 12; Gao discloses the UE wherein: the cell includes one downlink (DL) carrier for reception by the UE, the cell includes two uplink (UL) carriers for transmission from the UE, and the transmission from the UE is only on one of the two UL carriers at a given time (Gao: ¶. [0089-0090]).

Regarding claim 13; Gao discloses the method wherein: the cell includes one downlink (DL) carrier for reception by the UE, the cell includes two uplink (UL) carriers for transmission from the UE, the DL carrier and the first of the two UL carriers are in a first frequency band, and the second of the two UL carriers is in a second frequency band (See Fig. 3: ¶. [0042-0045]).

Regarding claim 18; Gao discloses the base station wherein: the first field is included in a DCI format that schedules a physical downlink shared channel (PDSCH) reception, and the second field in never included in the DCI format that schedules a PDSCH reception (See Fig. 3: the UE can judge in the CSS under the predefined rule whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI in any one of the following schemes: ¶. [0050]).
Gao doesn’t explicitly use the term “PDSCH”, even though Gao discloses scheduling PUSCH.
However, Pelletier discloses scheduling PDSCH reception (Pelletier: The WTRU may then determine the DL carrier over which the next message (for example, msg4) may be received. In one embodiment, the DL carrier may be determined as the same DL carrier(s) of the PDCCH used for RAR scheduling. In another embodiment, the DL carrier may be determined as the same DL carrier(s) of the PDSCH used for RAR reception. In another embodiment, each of the previous two embodiments may be used, determining the DL carrier based on the DL carrier(s) of the PDCCH used for RAR scheduling as well as the DL carrier(s) of the PDSCH used for RAR reception. ¶. [0131]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide scheduling PDSCH reception as taught by Pelletier to have incorporated in the system of Gao, so that it would not only provide to reduce blind decoding complexity but also distribute the load across available resources.

Regarding claim 19; Gao discloses the base station wherein: the cell includes one downlink (DL) carrier for transmission, the cell includes two uplink (UL) carriers for reception, the DL carrier and the first of the two UL carriers are in a first frequency band, and the second of the two UL carriers is in a second frequency band (See Fig. 3: ¶. [0042-0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that ### as taught by Pelletier to have incorporated in the system of Gao, so that it would provide ###.
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Response to Arguments
In response to the amendment as filed on 04/05/2022, Applicant's arguments, with regards to claims 1-20, have been fully considered but they are not persuasive.
Applicant’s argument:
Applicant argued that Gao fails to teach “the DCI format includes a field, such as the CIF field of the specification, to indicate a cell for a PUSCH transmission”.
Examiner’s response:
Examiner respectfully disagrees. The features that Applicant relied upon (i.e., CIF field and Unlicensed Carrier Indication field) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejected claims, in fact, only include the DCI format includes a first field indicating a cell and the DCI format includes a second field indicating a carrier of the cell, nothing furthermore. However, Gao still teaches the UE wherein to determine whether the DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI in a scheme 31, and taking any one configured/activated carrier as an example, the scheme 31 can be implemented particularly in any one of the following schemes: 
In a scheme 31a, when a UL index condition 3 is satisfied by the any one carrier (without regard to a DAI condition 3), it is determined that the DCI format of a PDCCH for scheduling a PUSCH on the any one carrier is to contain the UL index but no DAI; otherwise, it is determined that the DCI format of a PDCCH for scheduling a PUSCH on the any one carrier is to contain the DAI but no UL index. 
In a scheme 31b, when the DAI condition 3 is satisfied by the any one carrier (without regard to the UL index condition 3), it is determined that the DCI format of a PDCCH for scheduling a PUSCH on the any one carrier is to contain the DAI but no UL index; otherwise, it is determined that the DCI format of a PDCCH for scheduling a PUSCH on the any one carrier is to contain the UL index but no DAI. See ¶. [0095]-[0096].
There are multiple schemes or inventions to determine the carriers of the UE for the DCI format for scheduling PUSCH that comprises the UL index and the DAI fields.
Gao’s Fig. 3 further teaches whether a DCI format of a PDCCH for scheduling a PUSCH is to contain the UL index and/or the DAI; and further determining, by the eNB, according to a result of the judging, the number of transmitted bits in a DCI format for a PDCCH to be transmitted to the UE and transmitting a PDCCH according to the determined number of transmitted bits in the DCI format, wherein carriers aggregated for the UE include at least two carriers with different TDD uplink/downlink configurations, and the TDD uplink/downlink configurations of the carriers are signaled in system information. and transmitting data of a DCI format of a PDCCH by scheduling a PUSCH including the UL index and/or the DAI.
Gao’s claim 4 further provides the UE to determine the two fields, i.e., DAI and UL index, of the DCI format that is used for uplink scheduling in below. 

    PNG
    media_image1.png
    346
    923
    media_image1.png
    Greyscale

The term “Uplink scheduling” is the process of allocating uplink resources associated with the network or cell. Applying under the BRI, either one of DAI and UL Index fields for scheduling PUSCH, i.e., a channel/carrier for uplink channeling to the network side or TDD Uplink/Downlink, could be analyzed as first and/or second field(s) of a cell/eNB. Gao’s claim 7 further explains the eNB or Cell node to determine that the DCI format of a PDCCH for scheduling a PUSCH is to contain the DAI or UL index. It’d be rationale to analyze that both DAI and UL index fields are related to the cell node or eNB network.

    PNG
    media_image2.png
    425
    768
    media_image2.png
    Greyscale

In view of the above reasoning, the combined teaching of Ref#1 and Ref#2 successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416